The judgment of the trial court in this cause was reversed by this court, and the cause remanded for a new trial. For opinion, see149 S.W. 413. Appellee's application to the Supreme Court for writ of error was granted, and the judgment entered by this court was reversed and the cause remanded to this court for further proceedings in accordance with the opinion of the Supreme Court. For opinion, see Wilson v. Freeman, 185 S.W. 993. It was held that this court should indicate the amount of excess contained in the judgment and give appellee an opportunity to file a remittitur. Complying with the judgment of the Supreme Court, we have arrived at the conclusion that a remittitur of $8,000 should be required of appellee. The judgment of the court below will be reversed, and the cause remanded for a new trial, unless the appellee within 10 days from date hereof shall remit of the amount of the judgment the sum of $8,000, in which event the judgment of said court will be reformed, and affirmed for the sum of $12,386.05.